Citation Nr: 0722974	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-20 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for bacterial meningitis, cerebrospinal fever, with left leg 
weakness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel






INTRODUCTION

The veteran had active service from October 1944 until July 
1946.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida. 


FINDING OF FACT

The veteran's bacterial meningitis, cerebrospinal fever, with 
left leg weakness is manifested by muscle atrophy and sensory 
disturbance.    


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent for bacterial 
meningitis, cerebrospinal fever, with left leg weakness have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.123, 4.124a, 
Diagnostic Codes 8019, 8520 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in March 2001.  Under Dingess v. Nicholson, 
19 Vet. App. 473 (2006), VA must also provide notice that an 
effective date for the award of benefits will be assigned if 
a higher evaluation is awarded. Although the RO did not 
advise the veteran of such information, because the claim is 
being granted, the RO will, upon issuance of this decision, 
assign a disability rating and an effective date for service 
connection.  Therefore, proceeding with the appeal presently 
does not prejudice the veteran. 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the RO or 
the Board aware of any supporting information not in the 
record of evidence that needs to be obtained in order to 
fairly decide this appeal.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

Increased Rating Evaluation
 
The veteran was initially granted a 20 percent disability 
rating in January 2003, under Diagnostic Code 8019-8520, for 
bacterial meningitis, cerebrospinal fever, with left leg 
weakness.  The veteran essentially contends that the VA 
examination provided him was inadequate and that the 20 
percent evaluation does not accurately reflect the severity 
of the disorder.  

Having carefully considered the appellant's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and the claim will be granted on this 
basis.  38 U.S.C.A 
§ 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) 
(Observing that under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  Additionally, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations need to be considered, whether or not they are 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as in the present situation, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The severity of cerebrospinal meningitis is determined for VA 
rating purposes by the application of criteria set forth in 
38 C.F.R. § 4.124a of VA's Schedule for Rating Disabilities, 
at Diagnostic Code 8019. Under these criteria, meningitis as 
an active febrile disease is rated as 100 percent disabling, 
with a 10 percent minimum rating assigned, and ratings 
otherwise dependent upon residuals.
	




The veteran currently has a 20 percent disability evaluation, 
based on residuals deemed analogous to incomplete paralysis 
of the sciatic nerve, under Diagnostic Code 8520; the 20 
percent rating relies on Diagnostic Code 8910, which directs 
evaluation under the general rating formula for diseases of 
the peripheral nerves, as set out in the diagnostic schedule 
following Diagnostic Code 8520. 

Under Diagnostic Code 8520, for paralysis of the sciatic 
nerve, a 40 percent rating is warranted for moderately severe 
incomplete paralysis and a 60 percent rating is warranted for 
severe incomplete paralysis with marked muscular atrophy. An 
80 percent evaluation is also available for complete 
paralysis where the foot dangles and drops, no active 
movement is possible of the muscles below the knee, flexion 
of knee weakened or (very rarely) lost. 38 C.F.R. § 4.124a, 
Diagnostic Code 8520.

Guidance in evaluating the extent of the neurologic 
impairment is provided by 38 C.F.R. § 4.123. That regulation 
envisions that neuritis characterized by loss of reflexes, 
muscle atrophy, sensory disturbance, and constant pain, at 
times excruciating will be evaluated as at most severe 
incomplete paralysis. Where these specific organic 
limitations are not present the maximum rating will be for 
moderately severe incomplete paralysis. The specific criteria 
of DC 8520 would preclude a severe rating because there is no 
evidence of constant pain, at times excruciating. 38 C.F.R. § 
4.123.

VA outpatient treatment records refer to the veteran as 
having a history of left calf atrophy and left distal lower 
extremity weakness.  A May 2002 VA examination for muscles 
found the veteran to have a non-painful, slapping type gait, 
with atrophy of his quadriceps and calf musculature.  The VA 
examiner determined that the veteran had neuromuscular 
atrophy of the left lower extremity.  

A VA neurological disorders, miscellaneous examination was 
provided the veteran in December 2002, and found weakness and 
atrophy of the left lower extremities, evidence of a 
longstanding neuromuscular disorder, decreased sensory 
sensation, and left lower extremity vibration.  The VA 
examiner also found the veteran to walk with a wide based, 
slightly spastic gait.  



A May 2004 VA progress note also found the veteran to have 
moderately severe distal left lower extremity weakness.  

Applying the criteria of Diagnostic Code 8520 to the evidence 
of record approximates findings to support incomplete 
paralysis of the sciatic nerve warranting a 40 percent 
rating.  The veteran's disability is shown through sensory 
disturbance and muscle atrophy.  Although the veteran's May 
2002 VA examination indicated the veteran had a non-painful 
gait, the veteran has previously expressed that his 
disability has caused him pain over the years - a contention 
he has consistently maintained.  The veteran's muscle atrophy 
suggests that the veteran has curtailed his activities in 
order to avoid leg pain and the veteran has submitted lay 
statements from his family indicating that his disability has 
caused him pain throughout the years.  As such, the veteran 
will be given the benefit of the doubt on the presence of 
pain in his leg, approximating findings supporting a 40 
percent rating.  However, there is no evidence of a 60 
percent rating for severe incomplete paralysis, which would 
also be characterized by a loss of reflexes and constant, at 
times excruciating, pain.  As such, a rating above moderately 
severe for the veteran's disability is not warranted.  38 
C.F.R. §§ 4.123, 4.124a, Diagnostic Code 8520.

When the weight of evidence supports a claim or an 
approximate balance between positive and negative evidence 
regarding a material issue, the veteran shall prevail or have 
the benefit of the doubt on that issue. Ashley v. Brown, 6 
Vet. App. 52, 59 (1993).  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  As the evidence of record is at least at an 
approximate balance, the benefit of the doubt rule applies.   
Gilbert v. Derwinski, 1 Vet.App. 49, 58 (1991).  Therefore, 
an evaluation of 40 percent for the veteran's left leg 
disability shall be granted.





ORDER

Subject to the provisions governing the award of monetary 
benefits, a 40 percent initial evaluation for bacterial 
meningitis, cerebrospinal fever, with left leg weakness is 
granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


